Dismissed and Memorandum Opinion filed October 30, 2008







Dismissed
and Memorandum Opinion filed October 30, 2008.
 
In The
 
Fourteenth Court of
Appeals
____________
 
NO. 14-08-00500-CV
____________
 
IRIS WILLIAMS,
Appellant
 
V.
 
UCHENNA K. OJIAKU,
Appellee
 

 
On Appeal from the County Court at
Law No. 3
Fort Bend County,
Texas
Trial Court Cause No.
36075
 

 
M E M O R
A N D U M   O P I N I O N
This
appeal is from a judgment signed May 30, 2008.  No clerk=s record has been filed.  The clerk
responsible for preparing the record in this appeal informed the court
appellant did not make arrangements to pay for the record.  




On
September 26, 2008, notification was transmitted to all parties of the Court's
intent to dismiss the appeal for want of prosecution unless, within fifteen
days, appellant paid or made arrangements to pay for the record and provided
this court with proof of payment.  See Tex.
R. App. P. 37.3(b).
Appellant
has not provided this court with proof of payment for the record. Accordingly,
the appeal is ordered dismissed.
 
PER
CURIAM
 
Judgment rendered and Memorandum Opinion filed October
30, 2008.
Panel consists of Justices Yates, Seymore, and Boyce.